Title: To Alexander Hamilton from John Chaloner, 25 March 1784
From: Chaloner, John
To: Hamilton, Alexander


Philada March 25 1784
Dear sir
Yours of the 22nd Instant I have just now reced and shall attend to your directions. I never charge Mr Church Commissions on receiving Cash because the charge of Commissions on his property in my hands is considerable large but if this transaction is not for him, I ought to have a small Comm[issio]n. I have reced the Package for Mrs Hamilton, & will forward it by the first Vessell to New York. I do not apprehend any danger of being shut out from the Bank, unless they sho’d in April next when the Stockholders meets lessen the number of shares proposed for sale. The Bank do very little discounts at present, & I think they have no prospect of making such large dividends in future as they have done. The Specie has and is going very fast out of the Country: I think our friends will be too late to execute their object & I fear the great exports of Specie will dissolve all the Banks in a very little time. Our Assembly has applied to the Bank for two hundred thousand pounds on Loan, to be taken up by such of the Inhabitants as could mortgage Value for the security thereof, paymt of which to be made in Gales as may be agreed on. The application I believe was made in consequence of Mr Wilsons promise on behalf of the Bank, that they would lend on this plan 200,000 Dollars—and 300,000 for the purpose of paying their Quota of 82 & 83-taxes. The Bank informd the Committee applying, that their situation at present would not admit of their complying with their request but that they were chearfully disposed to do it as soon as circumstances would admit, which they hoped would not be long. The Committee then asked for a Credit on £200,000 paper to be issued by them, & the Bank to receive it as Specie. This they positively & pointedly refused. The Committee suggested that it was in their power, & they should make paper money to alleviate the distresses of the Country if they could not borrow, here ended the Conferrence. From all which consided with the disposition of the house to make paper money, It is not unlikely but that events may take place hear in a Year or less. At present the Season is to far advanced to go into the measure, otherwise it would be effected this session, another House may think differently, but as it is the universal cry of the People of the back Countries, it is full likely they will be of similar sentiments and oppinions with the Present.
Mrs Chaloner joins me in Compliments to Mrs Hamilton & I remain with the greatest respect    Dr Sir    Your most Obdt Servt
Alexr Hamilton Esqr
